[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                        FILED
                         ________________________
                                                                U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                 No. 04-15772
                                                                      JUNE 13, 2005
                             Non-Argument Calendar                 THOMAS K. KAHN
                           ________________________                     CLERK

                       D.C. Docket No. 04-20227-CR-DLG

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

      versus

ASBERT ANAZCO,

                                                              Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Southern District of Florida
                         _________________________
                                (June 13, 2005)


Before TJOFLAT, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:

      Appellant was convicted in the district court of violating 18 U.S.C. § 371 by

conspiring to obstruct justice in violation of 18 U.S.C. § 1503 (Count 1), of the
substantive § 1503 offense (Count 3), and of witness tampering in violation of 18

U.S.C. § 1512(b)(3), and the court sentenced him to concurrent prison terms of 18

months. He now appeals his sentences, contending that the court committed

Blakely error,1 now recognized as Booker error.2 The Government concedes the

error and recommends that the case be remanded for resentencing because “the

record in this case does not permit the government to assert with confidence that

there is no reasonable probability of a different result if the guidelines had been

applied in an advisory, rather than mandatory, fashion.”

      We agree.

      VACATED and REMANDED.




      1
          Blakely v. Washington, 542 U.S. ___, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004).
      2
          United States v. Booker, 543 U.S. ___, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).

                                              2